OPINION WOOD, Judge. Defendant’s conviction and sentence was affirmed in State v. McAfee, 78 N.M. 108, 428 P.2d 647 (1967). Subsequently, he moved for post-conviction relief under § 21-1-1(93), N.M.S.A.1953 (Supp.1969). The trial court held that matters raised by this motion were decided adversely to defendant in the prior appeal. Defendant now appeals from the order denying his motion. The'trial court correctly ruled that each of the claims made in the post-conviction motion were considered and decided in defendant’s prior appeal. Issues raised and decided on a prior appeal may not be relitigated in post-conviction proceedings. Defendant is not entitled to a successive determination on the merits of the same issues. Nance v. State, 80 N.M. 123, 452 P.2d 192 (Ct.App.1969). The order denying post-conviction relief is affirmed. It is so ordered. SPIESS, C. J., and OMAN, J., concur.